v* -/r             ILE COPY




COA#      08-13-00104-CR                     OFFENSE:        1

          Gary Vann v. The State of
STYLE: Texas                                 COUNTY:         Denton

COA DISPOSITION:     AFFIRM                  TRIAL COURT:    362nd District Court


DATE: 9/17/15               Publish: NO      TC CASE #:      F-2011-1477-D




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Gary Vann v. The State of
STYLE:   Texas,                                   CCA #:


         PRO S£                  Petitio n        CCA Disposition:   <\12-/S
FOR DISCRETIONARY REVIEW IN CCA IS                DATE:

                                                  JUDGE:

DATE:     ///t?iUt?/S-                            SIGNED:                     PC:

JUDGE:      fM UMs^t*^-.                          PUBLISH:                   DNP:




                                                                               MOTION FOR

                                         REHEARING IN CCA IS:

                                         JUDGE: